Jackson, C. J.
1. Where suit was brought on a promisory note, a plea of failure of consideration was sufficient, which alleged that the note was given for the exclusive right to sell to patented machines in •certain counties, that the machines were worthless and unsuited to the purposes for which made, and that the note was purchased after due by the plaintiff. The exclusive right to sell was valueless if the machine was worthless.
(a) The adaptation of a machine to the uses for which made is always warranted, Code, §2651-2.
2. There was no error in charging that unless the machines were reasonably suited to the uses for which they were intended, or were utterly and absolutely worthless, the jury would be authorized to find for the defendant.
John M. Stubbs; A. F. Daley, by brief, for plaintiff in error.
•No appearance for defendant.
3. The verdict is supported by the evidence, and being approved i'by the presiding judge, must stand.
Judgment affirmed..